     Case 2:16-cr-00045-MCE-EFB Document 123 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-45-MCE-EFB
12                       Respondent,
13            v.                                         ORDER
14    RALEIGH RANA FIGUERAS,
15                       Movant.
16

17          The court has set an evidentiary hearing in this matter for September 29, 2020 at which

18   Mr. Figueras is to testify virtually via Zoom application. ECF No. 121. His attorney has

19   represented to the court that, after discussions with Mr. Figueras’s custodians at United States

20   Immigration and Customs Enforcement, those officials will only guarantee Mr. Figueras’s ability

21   to use a telephone for the hearing. Thus, to facilitate his video appearance, counsel has submitted

22   an application for a writ of habeas corpus ad testificandum to the court which would order his

23   production at the court (501 “I” Street, #4200, Sacramento, CA 95814). Counsel for Mr. Figueras

24   was instructed to file that application on the public docket. Given that the evidentiary hearing

25   will touch on questions of credibility, the court finds it necessary to have Mr. Figueras testify in

26   person or by video from the Sacramento County Jail or the United States Marshal Service facility

27   in the U.S. Courthouse. To facilitate transportation of Mr. Figueras, the court will approve the

28   writ application and issue it contemporaneously with the filing of this order.
                                                        1
     Case 2:16-cr-00045-MCE-EFB Document 123 Filed 09/18/20 Page 2 of 2

 1           The court has been apprised by the United States Marshals Service, however, that
 2   ensuring Mr. Figueras’s appearance might also require an “attorney special request” (ASR) form
 3   from the United States Attorney’s office. To the extent that is the case, counsel for the
 4   government shall prepare that form and issue it to the necessary officials as quickly as possible.
 5           The Clerk shall serve a copy of this order on the United States Marshal along with the
 6   writ.
 7           So Ordered.
 8   DATED: September 18, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
